                           Case 1:19-cv-09617-KPF Document 51 Filed 03/25/21 Page 1 of 2

Attorneys admitted in                                                                                       Doniger // Burroughs
                                                                                                            Doniger    Burroughs Building
                                                                                                                                 Building
California, New York,                                                                                       603
                                                                                                            603 Rose
                                                                                                                Rose Avenue
                                                                                                                       Avenue
Texas, Pennsylvania, and                                                                                    Venice,
                                                                                                            Venice, California
                                                                                                                    California 90291
                                                                                                                               90291
Maine
                                                                                                            New York
                                                                                                            Doniger    Office
                                                                                                                    / Burroughs NY
Sender’s contact:                                                                                           295
                                                                                                            231 Madison           22nd Floor
                                                                                                                         Avenue, Suite
                                                                                                                Norman Avenue,         413
scott@donigerlawfirm.com                                                                                    New York,New
                                                                                                            Brooklyn,  NewYork
                                                                                                                             York11222
                                                                                                                                  10017
(310) 590-1820
                                                                                                            Sender’s contact:
                                                                                                            scott@donigerlawfirm.com
                                                                                                            (310) 590-1820


                                                        March 25, 2021

DELIVERED VIA ECF AND EMAIL
The Honorable Katherine Polk Failla
Failla_NYSDChambers@nysd.uscourts.gov

                                    Case Title:              McGucken v. Newsweek LLC et al.
                                    Case No.:                1:19-cv-09617-KPF
                                    Re:                      Joint Status Update
Your Honor:

        As you know, this office represents Plaintiff Dr. Elliot McGucken (“McGucken”) in the above-
referenced action. We write jointly with Defendant Newsweek Digital LLC (“Newsweek”) to provide a status
update, pursuant to the Court’s November 17, 2020 order (Dkt. #45), in advance of the pretrial conference
currently scheduled for March 30, 2021 at 3:00 pm.


          I.         Existing deadlines, due dates, and/or cut-off dates
        Fact discovery ended on March 16, 2021. The parties have stipulated to the following schedule for
expert discovery:
          Initial expert reports due 4/1,
          Rebuttal expert reports due 4/15, and
          Expert depositions completed by 4/30.
          II.        Outstanding Motions
        Plaintiff intends to move for summary judgment on the issue of liability. Plaintiff intends to do so within 30
days of the close of expert discovery, April 30, 2021. Defendant intends to move for summary judgment as well
within the same timeframe.
          III.       Status of Discovery
        Plaintiff intends to serve its initial expert report on April 1, 2021, pursuant to the schedule that the parties
stipulated to for expert discovery.
          IV.        Status of Settlement Discussions
          The parties will meet and confer regarding settlement as required by the Court’s individual rules.
          V.         Trial
          Plaintiff requests a jury trial and the parties estimate that the trial will last for 2-4 days.




                                                                 1
                  Case 1:19-cv-09617-KPF Document 51 Filed 03/25/21 Page 2 of 2



       VI.     Anticipated Motions for Summary Judgment
        Plaintiff intends to move for summary judgment on the issue of liability. Plaintiff intends to do so within 30
days of the close of expert discovery, April 30, 2021. Defendant intends to move for summary judgment within the
same timeframe.
       VII.    Additional Issues to Address at Pretrial Conference
       There are no other issues that the parties would like to bring to the Court’s attention at this time.
.

                                                Respectfully submitted,

                                         By: /s/ Scott Alan Burroughs
                                             Scott Alan Burroughs
                                             For the Plaintiff

                                         By: /s/ Nancy Wolff
                                             Nancy Wolff
                                             For the Defendant




                                                         2 of 2
